Citation Nr: 1010323	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08- 16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Appellant served with the Army National Guard of Kentucky 
and the Army Reserves from March 1978 to March 1984 and from 
November 1984 to February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Nashville, Tennessee Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2010, the Appellant presented testimony before the 
undersigned during a hearing at the RO.  A copy of the 
transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303(a) (2009).  Under the law, active service 
includes (1) active duty, (2) any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and (3) any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
such training.  38 C.F.R. § 3.6(a).  In other words, service 
connection is available for injuries and/or diseases incurred 
during active duty or active duty for training but (except 
for the exceptions listed in this paragraph) only for 
injuries, and not diseases, sustained on inactive duty for 
training.  Brooks v. Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty for training is generally duty (other than 
full-time duty) prescribed for Reserves or duty performed by 
a member of the National Guard of any state (other than full-
time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  
Annual training is an example of active duty for training 
while weekend drills are inactive duty.  Presumptive periods 
do not apply to active duty for training or inactive duty for 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service treatment records include a DA Form 2173 (Statement 
of Medical Examination and Duty Status) that indicates that 
while the Appellant was on active duty for training he 
sustained an injury to his left foot.  On May 31, 1986, the 
Appellant was riding in the back of an ammunition carrier 
when an eight inch long projectile came loose from the 
loading tray and rolled on his left foot, bruising his left 
toe.  At the time, of the accident, the Appellant presented 
with complaints in of pain in his left great toe.  The 
Appellant continued to present with complaints of left great 
toe pain in December 1986.  Thereafter, upon quadrennial 
examination dated in April 1988, the Appellant indicated that 
he occasionally experienced left foot pain.  The Appellant 
again complained of left great toe pain in May 1988 and in 
May 1989.

In January 2010, the Appellant testified that he has 
experienced a chronic left foot disability since his in-
service injury.  Additionally, the Appellant testified that 
he has received post-service treatment for his left foot pain 
from a Dr. Breeding and a Dr. Fayar.  Accordingly, a remand 
is necessary to secure any outstanding VA and private 
treatment records dating back to the Appellant's discharge 
from service.

Given these matters of record, a VA examination is necessary 
to determine whether the Appellant has a left foot disorder 
that is the result of the above-noted in-service event.  
See generally McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 4.2 (If the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Appellant and request that he identify 
all health care providers who have:

a.  Treated him for a left foot 
disorder since he was separated from 
service with the Army National Guard 
of Kentucky and the Army Reserves.  
Specifically, the RO should request 
treatment records from Dr. Breeding 
and Dr. Fayar.  

b.  After securing any appropriate 
consent from the Appellant, VA must 
attempt to obtain copies of all 
treatment records identified by the 
Appellant that have not been 
previously secured.  If VA is 
unsuccessful in obtaining any 
medical records identified by the 
Appellant, it must inform the 
Appellant and his representative of 
this and request them to provide 
copies of the outstanding medical 
records.

2.  After the above development has been 
completed or upon the Appellant's 
response, the AMC/RO will afford the 
Appellant a VA examination to determine 
if he currently has any disability of the 
left foot that may be linked to any 
incident of active service.  The 
following considerations will govern the 
examination:



a.  The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.

b.  After conducting this review and 
any appropriate physical examination 
of the Appellant to include 
appropriate testing, the examiner 
must respond to the inquiry as to 
whether the Appellant has a left 
foot disability that is the result 
of the above-described in-service 
incident.  

3.  Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
service connection for residuals, of a 
left foot injury based on all relevant 
evidence on file.  If the issue continues 
to be denied, the AMC/RO must provide the 
Appellant and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


